Hr. Chief Justice Smyth
delivered the opinion of the Court:
The Secretary of the Interior, in reaching the conclusion complained of, was required to interpret the Act of 1894 and apply it to the facts disclosed by the record before him. In *283doing this he exercised the powers conferred upon him by Congress to administer the public lands. Within the domain of those powers he is free from the control of the courts. “Congress has constituted the Land Department, under the supervision and control of the Secretary of the Interior, a special tribunal with judicial functions, to which is confided the execution of the laws which regulate the purchase, selling, and care and disposition of the public lands. Neither an injunction nor mandamus will lie against an officer of the Land Department to control him in discharging an official duty which requires the exercise of his judgment and discretion.” United States ex rel. Riverside Oil Co. v. Hitchcock, 190 U. S. 316, 324, 47 L. ed. 1074, 1078, 23 Sup. Ct. Rep. 698. This has often been decided by the Supreme Court of the United States and by this court. Decatur v. Paulding, 14 Pet. 497, 10 L. ed. 559; Marquez v. Frisbie, 101 U. S. 473, 25 L. ed. 800; Gaines v. Thompson, 7 Wall. 347, 19 L. ed. 62; O’Brien v. Lane, 40 App. D. C. 493, 495; United States ex rel. Red River Lumber Co. v. Fisher, 39 App. D. C. 181; Handel v. Lane, 45 App. D. C. 389; United States ex rel. Ashley v. Roper, ante, 69, 75.
To be sure, where the Secretary acts ministerially or arbitrarily, — where it is clear his decision has no basis in the law, that he acts outside of the law, — the rule is otherwise. Roberts v. United States, 176 U. S. 221, 230, 44 L. ed. 443, 446, 20 Sup. Ct. Rep. 376; American School v. McAnnulty, 187 U. S. 94, 47 L. ed. 90, 23 Sup. Ct. Rep. 33; O’Brien v. Lane, 40 App. D. C. 493, 495. But that is not this case. It cannot be correctly said that when the Secretary held that the act of Congress, forbidding adverse appropriation of the land during the sixty-day period, did not prohibit the filing of an application for entry while that period lasted, he completely missed the significance of the act. Indeed, it might well be said that his decision rested on a sound foundation; that filing an application did not constitute an “adverse appropriation” of the lands, a taking of them “'to oneself in exclusion of all others” *284(Webster’s Diet.). But upon this we express no opinion, because it would not be proper to do so.
There is nothing in the record which differentiates this case from any other in which a party has been unsuccessful before the Interior Department. If Hall has a right to a writ of mandamus in this case, then every defeated litigant before the Department would have a like right. And if we admit that he would, it must be on the assumption that this- court has the power to review the decision of the Secretary of the Interior upon an application for such a writ. But it does not possess that power, for it is familiar law that “the writ [of mandamus] never can be used as a substitute for a writ of error.” United States ex rel. Riverside Oil Co. v. Hitchcock, supra.
There is another reason why the appellant has no standing in court. If Hall’s claim is sound, he can, as soon as a patent has been isstied to Kennedy, bring a suit in equity to have the title impressed with a trust in his favor. In such a sixit Kennedy would be a party and could defend his rights, if he has any, something which he may not do in the present case. The only question involved would be one of law. Hall would be at no disadvantage in presenting his claim hy reason of the fact that Kennedy held the patent. Every right which he here asserts could be fully guarded in that suit. In Litchfield v. Register (Litchfield v. Richards), 9 Wall. 575, 578, 19 L. ed. 681, 682, the court denied an application for an injunction to restrain the officers of the Land Department from taking action with respect to a dispute as to whether or not a certain piece of land was subject to entry, saying: “After the land officers shall have disposed of the question, if any legal right of plaintiff has been invaded, he may seek redress in the courts. He insists that he now has the legal title. If the Land Department finally decides in his favor, he is not injured. If they give patents to the applicants for pre-emption, the courts can then in an appropriate proceeding determine who has the better title or right.”
In the recent'case of Minnesota v. Lane, 247 U. S. 243, 250, 62 L. ed. 1098, 1101, 38 Sup. Ct. Rep. 508, where a like ques*285tion was involved, the court said: “The remedy must be sought in the courts after the issuance of patent. Under such circumstances as are here disclosed this court has uniformly so held.” Hall has therefore an adequate remedy without resorting to an application for a writ of mandamus, and where this is so the writ will be denied. LeCrone v. McAdoo, ante, 181; Moore v. United States, 33 App. D. C. 597, 602; Re Key, 189 U. S. 84, 85, 47 L. ed. 720, 721, 23 Sup. Ct. Rep. 624; Re Pennsylvania Co. 137 U. S. 451, 453, 34 L. ed. 738, 739, 11 Sup. Ct. Rep. 141.
With reluctance we approach the disposition of another matter. Counsel for appellant, by leave of court, filed a supplemental brief after the argument at the bar. Therein he charged the Land Department with deciding cases “under the pressure of argumentative or other influences brought to bear by the Northern Pacific Railway Company.” The appellee moved to strike the brief on the ground that “the statement is by innuendo libelous and scandalous.” In opposition counsel for the appellant filed another paper, which he denominated an answer, and which is only just a little less offensive than the first. The clear intimation of the statement quoted is that the Land Department of the government has been controlled in certain cases by sinister influences. . Of course there is no basis for this in the record, — it is wholly gratuitous. Just why a member of this bar should make a charge so groundless is difficult to understand. It advantages neither him nor his client. The motion to strike is sustained, and the so-called answer is also stricken from the records.
The judgment of the court below, being in all respects correct, is affirmed, with costs. Affirmed.